DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 02/24/2022, with respect to claims 1, 10, 13, and 22 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. §112 (pre- AIA ), second paragraph, as being indefinite of claims 1, 10, 13, and 22 has been withdrawn. 
Allowable Subject Matter
Claims 1, 13, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “using a quality metric of an uplink from a first relay terminal to a base station, a device-to-device (D2D) radio resource to be allocated to one or more D2D transmissions from at least one remote terminal to-a the first relay terminal” as the prior art of record in stand-alone form nor in combination read into the amended claim as of the application date.  Furthermore, the prior art of record such as US-20130322388-A1 to Ahn discloses (P.66, 70, and 90, Fig 5) the usage of parameters that can be construed as quality parameters but do not disclose the actual mechanism of using a quality metric of an uplink parameter from the first relay terminal to assign resources for D2D communication between the remote terminal and the relay terminal.  Additionally, the closest reference to the amended claims US-20190014490-A1 to Kim (P.277) uses quality of signal to determined relay UE but does not use the quality of signal to assign resources to the D2D communication.  Claims 13 and 22 receive similar treatment as they too disclose “using the quality metric of the uplink from the first relay terminal to the base station, a device-to-device (D2D) radio resource to be allocated to one or more D2D transmissions from at least one remote terminal to the first relay terminal” and the prior art of record in stand-alone form nor in combination read into the amended claims as of the application date.
Claims 2-12 and 14-19 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476